DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 1-3 and 18-21, in the reply filed on 14 October 2021 is acknowledged. The traversal is on the ground(s) that the Clinical Trials reference does not teach the antibody of claim 1 because there is no disclosure of the VK or VH regions of the antibody used in the study described in the reference. 
This is not found persuasive as evidenced by Langer et al. (Blood, 2015, IDS, 09/01/2021), NIH grant # 2015 R01 FD to Suzanne Lentzsch of Columbia University (“Grantome.com”; IDS, 09/01/2021). Note that the Cinicaltrials.gov study is the same clinical study of the Langer et al. reference, NTC02245867, and the Grantome.com citation refers to the NIH grant that funded the clinical study. Langer et al. disclose the results of a clinical study that comprised administering chimeric 11-1F4 monoclonal antibody (mAb) to human patients having relapsed or refractory AL amyloidosis (see under Methods). The abstract for the NIH grant funding this study (see Grantome.com), which was awarded to the applicant of the instant invention (Dr. Suzanne Lentzsch) indicates that the chimeric 11-1F4 antibody that was developed by Dr. Solomon’s group was used in the clinical trial. Thus, the chimeric mAb 11-1F4 used by Langer would inherently comprise the VL region of SEQ D NO: 47 and the VH region of SEQ ID NO: K region of SEQ ID NO: 47 and the VH region of SEQ ID NO: 48. Applicant's attention is directed to MPEP § 2112 (II), which states, “there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”  
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-17 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 October 2021.
Claims 1-3 and 18-21 are under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/31/2020, 01/06/2021, 03/31/2021, 05/18/2021, 06/09/2021 and 09/01/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Study of Chimeric Fibril-Reactive Monoclonal Antibody 11-1 F4 in Patients with AL Amyloidosis, ClinicalTrials.gov, identifier: NCT02245867” (first published in 2014, IDS, 06/09/2021), as evidenced by Langer et al. (Blood, 2015, IDS, 09/01/2021), NIH grant # 2015 R01 FD to Suzanne Lentzsch of Columbia University (“Grantome.com”; IDS, 09/01/2021). 
Note that the Cinicaltrials.gov study is the same clinical study of the Langer et al. reference, NTC02245867, and the Grantome.com citation refers to the NIH grant that funded the clinical study. Note also that a 35 U.S.C. 102 rejection over multiple references is proper when the additional references are cited to show that a characteristic not disclosed in the reference is inherent. See MPEP § 2131.01 (III).
Langer et al. disclose the results of a clinical study that comprised administering chimeric 11-1F4 monoclonal antibody (mAb) to human patients having relapsed or refractory AL amyloidosis (see under Methods). The abstract for the NIH grant funding this study (see Grantome.com), which was awarded to the applicant of the instant invention (Dr. Suzanne Lentzsch) indicates that the chimeric 11-1F4 antibody that was developed by Dr. Solomon’s group was used in the clinical trial. Thus, the chimeric mAb K region of SEQ ID NO: 47 and the VH region of SEQ ID NO: 48 and that it has the functional requirements of claim 2, thus meeting the limitations of claims 1, 2 and 21. The clinical trial administered the antibody in a pharmaceutically acceptable carrier, thus meeting the limitations of claim 3. Note that claims 18-20 are “product-by-process” claims. Thus, the patentability of the product is based on the product itself and does not depend on its method of isolation (see MPEP §2113). The chimeric mouse-human antibody 11-1F4 of the instant specification and the cited prior art clinical trial study is produced through the methods of non-elected claims 6, 8 and 9 (as recited by claims 18, 19 and 20, respectively; see the instant specification at p.7-8 [0027]). Since the cited prior art teaches the antibody that meets the structural and functional limitations of the claims, claims 18-20 are anticipated. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of copending Application No. 16/265,206 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the same chimeric mouse-human monoclonal antibody 11-1F4 for administration for treatment.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
23 October 2021